Citation Nr: 9935879	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to October 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a April 1998 rating decision rendered by the 
North Little Rock, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for 
hypertension was denied.  


FINDINGS OF FACT

Hypertension was not present in service and was not 
manifested to a compensable degree within one year of his 
discharge from service.


CONCLUSION OF LAW

A claim for service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has hypertension, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had hypertension during 
service; (2) whether he currently has hypertension; and if 
so, (3) whether his current hypertension is etiologically 
related to his service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

After a review of the evidence, the Board finds that the 
veteran has failed to submit evidence that his claim for 
service connection for hypertension is well grounded.  At an 
October 1999 Travel Board Hearing before the undersigned 
Board Member, the veteran expressed his contentions that he 
developed hypertension during active duty in 1961 or 1962.   
He stated that he was prescribed blood pressure medication 
after experiencing dizziness.  

While the veteran contends that his hypertension developed 
during service, his service medical records are silent for 
any complaints, treatment, or diagnosis of hypertension.  On 
the contrary, an October 1962 separation examination report 
indicates that his heart and vascular system were within 
normal limits.  His sitting blood pressure was measured at 
130/80 and his recumbent and standing blood pressures were 
120/80.  Upon entry to active duty, his sitting blood 
pressure was recorded at 120/70.  Accordingly, as the 
veteran's service medical records are silent for references 
to a hypertensive condition, the Board finds that 
hypertension is not shown in service.

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between hypertension and his military service.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current hypertension to be 
of no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for hypertension could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  

While hypertension is not shown in service, the Board notes 
that cardiovascular-renal disease, including hypertension, is 
a chronic disease for which a one-year presumptive period 
applies.  38 C.F.R. §§  3.307, 3.309 (1999).  Accordingly, 
service connection may be established for hypertension that 
has become manifest to a compensable degree within one year 
after separation from active duty.  38 C.F.R. § 3.307 (1999).  
However, although the veteran contends that he sought 
treatment for hypertension six months after his discharge, 
his claims folder contains no objective evidence of medical 
treatment.  To reiterate, medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza. 
Without medical evidence showing hypertension manifested to a 
compensable degree within one year of separation from active 
duty, the Board must find that the veteran has not submitted 
a well grounded claim for entitlement to service connection 
for hypertension on a presumptive basis.  Espiritu.

Based on the discussion set forth above, the Board finds that 
the veteran's claim is not well grounded.  Accordingly, his 
claim for service connection for hypertension is therefore 
denied, in accordance with the Court's decision in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  A review of the claims 
folder indicates that the veteran has not referenced any 
known and existing evidence that would be required to 
complete his application for service connection of 
hypertension.  

The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection, at any time.  


ORDER

Service connection for hypertension is denied.  



		
	
	Member, Board of Veterans' Appeals



 

